Citation Nr: 1042880	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hand tremors.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1978 to January 
1998.    

In November 2008, the Board of Veterans' Appeals (Board) reopened 
a claim for service connection for a low back disability and 
remanded the reopened claim, as well as the issues of service 
connection for bilateral hand tremors and a compensable rating 
for sinusitis, to the Department of Veterans Affairs (VA) 
Regional Office in Jackson, Mississippi (RO) for additional 
development.  As thorough VA examinations were conducted in June 
2009, there has been substantial compliance with the remand 
instructions.  A February 2010 rating decision granted a 10 
percent rating for sinusitis, effective the date of claim on 
January 9, 2002.  The Veteran has continued her appeal for a 
higher rating for sinusitis.

The Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge at the RO in August 2007, 
and a copy of the hearing is of record.

Evidence added to the file after the most recent supplemental 
statement of the case in February 2010 consists of evidence 
previously of record or of evidence not relevant to the issues 
currently on appeal and does not need to be remanded to the RO 
for review.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran does not have a low back disability that is due 
to an event or incident of her active service or due to a 
service-connected disability.
2.  The Veteran does not have bilateral hand tremors that are due 
to an event or incident of her active service or due to a 
service-connected disability.

3.  The evidence does not show three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment; it also does not show more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
active duty; nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.307, 
3.309 (2009).  

2.  The Veteran does not have a low back disability that is 
proximately due to or the result of service-connected disability.  
38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 
(2009).  

3.  The criteria for the establishment of service connection for 
bilateral hand tremors have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

4.  The Veteran does not have bilateral hand tremors that are 
proximately due to or the result of service-connected disability.  
38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 
(2009).  

5.  The criteria for the assignment of a rating in excess of 10 
percent for the service-connected sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.97 including Diagnostic Code 6513 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in December 2003, prior to adjudication, that informed her 
of the requirements needed to establish entitlement to an 
increased evaluation.  The RO sent the Veteran a letter in June 
2004, prior to adjudication that informed her of the requirements 
needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information she was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the letters.  


In compliance with the duty to notify the Veteran of what 
information would substantiate her claim, the Veteran was 
informed in an August 2006 letter about rating criteria and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations relevant to the 
issues on appeal were conducted on several occasions, most 
recently in June 2009.

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded her due 
process rights in the development of evidence through testimony.  
At the August 2007 hearing, the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript reveals an appropriate colloquy between the Veteran 
and the Acting Veterans Law Judge, in accordance with Stuckey v. 
West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. 
App. 517 (1999) (relative to the duty of hearing officers to 
suggest the submission of favorable evidence).  The transcript 
also reflects that the Acting Veterans Law Judge conducted the 
hearing in accordance with the statutory duties to "explain 
fully the issues and suggest the submission of evidence which the 
claimant may have overlooked and which would be of advantage to 
the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), 
as recently explained by the Court in Bryant v. Shinseki, 23Vet. 
App. 488 (2010).

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each of the issues on 
appeal.  The Veteran has been given ample opportunity to 
present evidence and argument in support of her claims, 
including at her August 2007 personal hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  

Service Connection Claims 

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of degenerative disease of the spine, 
service connection may be granted if the disease is manifested to 
a compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 3.102.  


Analysis

The Veteran seeks service connection for a low back disability 
and for bilateral hand tremors on either a direct or secondary 
basis.  She is currently service connected for carpal tunnel 
syndrome of each hand, status post release; for degenerative 
joint disease of the cervical spine; and for a right knee 
disability.  Having carefully considered the claims in light of 
the record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claims and 
the appeals will be denied.  

Low Back

The Veteran's service treatment records reveal mild thoracic 
paravertebral muscle spasm in February 1979.  The Veteran's spine 
was normal on periodic evaluation in October 1979.  She was seen 
for traumas to the cervical and thoracic spine in December 1979.  
X-ray studies were negative, and there were no injuries to the 
lumbar spine noted.  She did not note any recurrent back pain on 
a September 1980 medical history report.  Back pain of unknown 
etiology was noted in July 1983.  The Veteran noted that she did 
not have recurrent back pain on service medical history reports 
in October 1985, January 1986, and September 1986; and physical 
examination reports that accompanied the medical histories were 
normal for the spine.  She complained of upper back pain after 
moving furniture in October 1989; the assessment was upper back 
muscle strain.  Medical history reports and physical examinations 
in October 1990 and October 1995 were normal.  Noted on the 
Veteran's separation medical history report in November 1997 was 
back injury/spasm, severe, 1990, not considered disabling.  The 
Veteran's spine was normal on physical evaluation in November 
1997.  

The impression on VA treatment records for April 2004 was 
possible very early spondylosis of the lower lumbar spine.  

The Veteran complained on VA evaluation in January 2006 of back 
pain since service.  The impressions were recurrent lumbosacral 
strain and early spondylosis of the lower lumbar spine.  It was 
concluded that the Veteran's low back disability was not causally 
related to her service-connected knee disability.

Also on file is a March 2006 statement in support of the 
Veteran's claim from her husband.

The Veteran testified in support of her claim for a low back 
disability in August 2007 that she injured her back in service 
moving furniture and associated with trauma related to her 
service-connected posttraumatic stress disorder, that her 
service-connected knee disability has affected her back, and that 
she had continued to have low back problems since service.

The Veteran also underwent a VA low back evaluation in June 2009.  
X-rays showed mild degenerative disc disease and facet disease of 
the lower lumbar spine.  The examiner concluded, after review of 
the claims files and examination of the Veteran, that the 
Veteran's military records did not suggest that the Veteran's 
lumbar spine condition was related to service.  The examiner also 
noted that, as the Veteran's gait was normal, her lumbar 
disability was also not related to her service-connected knee 
disability.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder).

It has been contended that the Veteran has had low back 
complaints since service.  Although she had back complaints in 
February 1979 and July 1983, she did not complain of any back 
problem on medical history reports in 1985 and 1986.  Her 
complaints in October 1989 involved the upper back, and the Board 
notes that she is service connected for neck disability.  While 
she notes that there is a notation on her separation evaluation 
in November 1997 of a severe back injury, this injury was 
reported to be in 1990.  However, there is no record dated in 
1990 of a back injury; and she said on medical history reports in 
October 1990 and October 1995 that she did not have recurrent 
back pain.  Moreover, her spine was noted to be normal on 
separation physical examination in November 1997.  

As the Veteran's service treatment records do not show a chronic 
low back disability and the June 2009 nexus opinion on file, 
which is based on a review of the medical evidence and 
examination of the Veteran, is against the claim for service 
connection for a low back disability on both direct and secondary 
bases, the claim will be denied.  

Bilateral Hand Tremors

There were no complaints or findings of hand tremors in the 
Veteran's service treatment records.

The impression on VA evaluation in January 2004 was bilateral 
medial neuropathy at the wrists or carpel tunnel syndrome, mild, 
not related to right thumb disorder.  A nerve conduction study of 
the hands in January 2004 showed evidence of bilateral mild 
median neuropathy at the wrist, carpel tunnel syndrome, with no 
evidence of ulnar neuropathy or peripheral neuropathy.

According to September 2006 records from Ochsner Clinic of Baton 
Rouge, the Veteran had carpel tunnel syndrome without tremors.

The assessment on VA evaluation of the hands in October 2006 was 
essential tremor, unrelated to carpel tunnel syndrome, but dates 
to service by her history.

According to a February 2007 VA treatment report, the Veteran had 
possible mild bilateral carpel tunnel syndrome; it was considered 
unlikely that the Veteran's carpel tunnel syndrome caused her 
hand tremors.  Nerve conduction studies and an electromyogram in 
June 2006 revealed findings compatible with right carpel tunnel 
syndrome, mostly sensory component.

The Veteran testified in support of her claim for bilateral hand 
tremors in August 2007 that she noticed hand tremors in 
association with her carpal tunnel syndrome.

The Veteran underwent a VA examination of the upper extremities 
in June 2009.  It was noted that the claims files were reviewed.  
The Veteran's history included carpal tunnel release of the right 
wrist in December 2008 and of the left wrist in February 2009.  
The examiner noted that there was no report of a tremor in 
service and that the Veteran currently has a bilateral postural 
tremor, also called a benign essential tremor, which was not 
related to service or to service-connected carpal tunnel 
syndrome.  The examiner noted that the intermittent upper 
extremity weakness was due to carpal tunnel syndrome and was 
manifested by occasional jerking and not tremors.  

The examiner concluded that the Veteran's hand tremor was most 
likely familial, as 50 percent of essential tremors are believed 
to be inherited due to genetic mutation, and most likely related 
to autosomal transmission.    See Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of the Veteran's claims folder).

Despite the contentions that the Veteran's bilateral hand tremors 
are causally related to either service or a service-connected 
disability, there were no complaints or findings in service of 
hand tremors.  The initial notation of hand tremors was not until 
VA examination in October 2006, which is more than eight years 
after service discharge.  While the assessment in October 2006 
was of an essential tremor that dated to service, this conclusion 
was based, as noted by the examiner, on the Veteran's subjective 
history and not on a review of the claims files.  A VA examiner, 
who had reviewed the claims files and examined the Veteran, 
concluded that the Veteran's hand tremors began after service and 
were not causally related to either service or service-connected 
carpal tunnel syndrome.  While the Board acknowledges that there 
is a difference between congenital defects and congenital 
disease, and that service connection may be established for 
diseases of familial origin, it still must be shown that it was 
incurred in or aggravated by active service.  VAOPGCPREC 82-90.  
Consequently, service connection on either a direct or secondary 
basis is also denied for bilateral hand tremors.  

Conclusions

The Board has considered the Veteran's testimony and the written 
statements on file in support of her service connection claims.  
To the extent that she has alleged that she has a low back 
disability and bilateral hand tremors due to service or service-
connected disability, the Board finds that while the Veteran is 
competent to make these contentions, the contentions are not 
credible, as the objective evidence of record does not 
substantiate her allegations.  The absence of evidence of a low 
back disability or bilateral hand tremors on separation 
examination in November 1997 and the nexus opinions against the 
claims contradict her assertions. 

Finally, in reaching these decisions, the Board has considered 
the doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the service connected claims denied 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Increased Rating Claim

Law And Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2009).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  


Sinusitis

Schedular Criteria

The Veteran's sinusitis is currently rated as 10 percent 
disabling.  This disability has been evaluated utilizing the 
rating criteria found at Diagnostic Code 6513, chronic maxillary 
sinusitis.  38 C.F.R. § 4.97 (2009).  Under Diagnostic Code 6513, 
a 10 percent evaluation is for application when sinusitis results 
in one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or; 
three to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is for application when there 
are three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is for application 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  A Note accompanying the rating 
criteria defines an incapacitating episode as one that requires 
bed rest and treatment by a physician.  Id.

Analysis

The Veteran was service connected for sinusitis by rating 
decision in March 1998, and a noncompensable rating was assigned, 
effective February 1, 1998, under Diagnostic Code 6513.  A 10 
percent rating was assigned for sinusitis by rating decision in 
February 2010, effective January 9, 2002.

The Veteran has contended, including at her August 2007 personal 
hearing, that her sinusitis is more severe than currently 
evaluated because she has constant problems involving headaches, 
purulent discharge, crusting, and bleeding.
The Veteran complained on VA evaluation in March 2004 of 
worsening sinusitis involving frequent nosebleeds with drying and 
crusting.  She estimated that she had sinusitis approximately 
three times a year, usually accompanied by headaches, pressure in 
the face, and frequent postnasal drainage.  She was not taking 
any prescription allergy medications.  She did not have nasal 
obstruction, purulent discharge, or dyspnea.  She said that her 
infections had also affected the frontal sinuses.  Physical 
examination did not reveal any erythema, significant bogginess, 
crust, tenderness, drainage, or evidence of bleeding.  A history 
of chronic sinusitis was diagnosed.

VA treatment records dated in September 2004 report sinus 
congestion/headache and nasal drainage.

The Veteran complained on VA evaluation in June 2006 of frequent 
nasal blockage, heavy postnasal discharge, and headaches.  She 
had seasonal allergies, worse in the Spring and Fall.  Physical 
examination did not reveal any facial abnormality over the nasal 
or paranasal structures.  Transillumination of the sinuses showed 
very good transmission of light through the frontal and maxillary 
sinuses.  The turbinates were mildly hyperemic with a watery 
discharge.  There were no polyps.  The examiner concluded that 
there was no evidence of sinusitis but that there was evidence of 
chronic allergic vasomotor rhinitis, which was thought to be her 
primary problem.

The Veteran complained on VA evaluation in June 2009 of chronic 
sinus congestion, especially in the morning, with blood tinged 
mucus and associated sinus headache.  She used a daily nasal 
spray.  She had not had any incapacitating episodes requiring 
four to six weeks of antibiotic treatment; she had approximately 
three non-incapacitating episodes a year, with headaches, fever, 
purulent discharge, and sinus pain.  Her current sinus symptoms 
were headaches, sinus pain, and sinus tenderness; her rhinitis 
symptoms were nasal congestion, excess nasal mucous, watery eyes, 
and sneezing.  Tenderness of the sinuses and nasal obstruction 
were noted.  The diagnosis was chronic allergic rhinitis with 
intermittent acute exacerbations and intermittent sinusitis.  Her 
condition had a mild effect on shopping, a moderate effect on 
chores and exercise, and a severe effect on sports; it did not 
have any effect on other daily activities.  The examiner noted 
that the Veteran's daily therapy appeared to control her allergic 
rhinitis and that she had reported sinus congestion but had not 
reported sinusitis to her family physician in the past year.  

Following a review of the medical evidence and the noted 
findings, the Board finds that the medical evidence of record 
does not warrant a rating higher than the 10 percent currently 
assigned for the Veteran's sinusitis.  Despite the Veteran's 
contentions of constant sinusitis symptomatology that included 
purulent discharge, the pertinent medical evidence does not show 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  There is no 
evidence that the Veteran has at any time suffered any 
incapacitating episodes of sinusitis requiring physician-
prescribed bed rest.  Moreover, the medical evidence contains 
only one notation of treatment for sinusitis, in September 2004.  
The Board also notes that a rating in excess of 10 percent is not 
warranted for the Veteran's sinusitis under Diagnostic Code 6522, 
for allergic or vasomotor rhinitis, as there is no evidence of 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2009).  The 
Board thus finds that the criteria for an increased rating for 
the Veteran's sinusitis are not met, and the claim therefore is 
denied.

The Board has considered the Veteran's hearing testimony and the 
written contentions with regard to the Veteran's claim for a 
higher disability rating for sinusitis.  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board also 
finds that at no time has the Veteran's sinusitis been shown to 
be so exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is an absence of evidence of marked 
interference with employment (i.e., beyond that contemplated in 
the assigned evaluation), frequent periods of hospitalization, or 
evidence that the Veteran's service-connected sinusitis has 
otherwise rendered impractical the application of the regular 
schedular standards.  Moreover, the very problems the Veteran 
experiences are those contemplated by the schedular criteria.  
Thus, the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that the 
Veteran's service-connected sinusitis warrants a rating of no 
more than 10 percent for the entirety of the appeal period.  38 
C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6513 (2009).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for a higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for bilateral hand tremors is denied.

An evaluation in excess of 10 percent for service-connected 
sinusitis is denied.


____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


